United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604


                                       August 8, 2002

                                           Before

                            Hon. William J. B auer, Circuit Judge

                           Hon. Richard A. P osn er, Circuit Judge

                           Hon. Michael S. K anne, Circuit Judge


No. 01-3565

IN RE:                                              Appeal from the United States District
         HIGH FRUCTOSE CORN                         Cou rt for the Cen tral District
         SYRUP A NTITRUST                           of Illinois.
         LITIGATION,
                                                    No. 95 C 1477
APPEAL OF:
     CLASS PLA INTIFFS.                             Michael M . Mihm , Judge.




                                          ORDER

    On pag e 20 of the slip opinion, issued on Ju ne 1 8, 2002, fifth line from the end of the
page, the words "and citric acid" are hereby ordered deleted.